I concur in the majority opinion. I think this is a proper case for an instruction on the presumption of malice arising from the intentional use of a deadly weapon upon another at some vital part, for the reason that defendant admitted the intentional use of such weapon, but claimed justification and there were no eyewitnesses, except the defendant and his wife, the latter not being a competent witness against him.
On more mature consideration I am inclined to think this sort of instruction was not proper in the case of *Page 284 
State v. Little, 228 S.W. l.c. 797, cited and approved in the majority opinion, for the reason that the person there assaulted survived the attack and he and his wife testified at the trial to all that took place at the time of the shooting. When the facts were developed by eyewitnesses there was no room for the indulgence of any presumption of malice on the part of defendant by the use of a deadly weapon.